Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 1 of 14   PageID #:
                                  1635


                      UNITED STATES DISTRICT COURT

                            DISTRICT OF HAWAII


 DAVID ABEL and KRISTEN ABEL,            CIV. NO. 20-00176 LEK-WRP

                   Plaintiffs,

       vs.

 BANK OF AMERICA, N.A. and DOE
 DEFENDANTS 1-50,

                   Defendants.


        ORDER DENYING PLAINTIFF’S MOTION FOR ORDER OF REMAND

             Before the Court is Plaintiffs David Abel and Kristin

 Abel’s (“the Abels”) Motion for Order of Remand (“Motion”),

 filed on May 19, 2020.     [Dkt. no. 10.]     Defendant Bank of

 America, N.A. (“BOA”), filed its memorandum in opposition on

 July 10, 2020, and the Abels filed their reply on July 17, 2020.

 [Dkt. nos. 23, 24.]     The Court finds this matter suitable for

 disposition without a hearing pursuant to Rule LR7.1(c) of the

 Local Rules of Practice for the United States District Court for

 the District of Hawaii (“Local Rules”).        The Abels’ Motion is

 hereby denied for the reasons set forth below.

                                 BACKGROUND

             The Abels’ claims in this case arise out of the

 foreclosure of their condominium unit in Lahaina, Hawai`i.           The

 Abels initially filed a Complaint on July 18, 2019 in the State
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 2 of 14   PageID #:
                                  1636


 of Hawai`i Second Circuit Court (“state court”), together with:

 Plaintiffs Lin G. Eldridge, Individually and as Trustee of the

 Linden Geary Eldridge Trust dated October 30, 1997 (“Eldridge”);

 Stacie Ray Ferreira (“Ferreira”); Richard R. Green (“Green”);

 Gregg C. Inokuma (“Inokuma”); Isaak K. Lui and Tracy N. Lui

 (“the Luis”); and Jennifer I. Polich (“Polich” and all

 collectively with the Abels “Plaintiffs”).        [Notice of Removal

 of Action (“Notice of Removal”), filed 4/20/20 (dkt. no. 1),

 Exh. A (Complaint).]

              BOA’s Notice of Removal purports to remove Abel v.

 Bank of America, N.A., Civil No. 19-1-0234(3)-A, based on

 diversity jurisdiction, pursuant to 28 U.S.C. §§ 1332 and 1441.

 [Notice of Removal at pgs. 1-2.]         BOA states the Abels only

 brought claims against BOA.      [Id. at ¶ 1.]    On April 20, 2020,

 BOA also filed a Notice of Removal of Action in Inokuma v. Bank

 of America, N.A., CV 20-00178 LEK-RT (“Inokuma Notice of

 Removal”).    [Inokuma, dkt. no. 1.]      On May 20, 2020, Inokuma

 filed his Motion for Order of Remand (“Inokuma Motion”).

 [Inokuma, dkt. no. 7.]     The Inokuma Motion was granted in part

 and denied in part in an August 3, 2020 order (“Inokuma Remand

 Order”).   [Inokuma, dkt. no. 20.1]       The relevant proceedings


      1 The Inokuma Remand Order is also available at 2020 WL
 4455102. BOA filed a motion for reconsideration of the Inokuma
 Remand Order on August 17, 2020, and the motion was denied in a
                                              (. . . continued)
                                      2
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 3 of 14   PageID #:
                                  1637


 before the state court are summarized in the Inokuma Remand

 Order and will not be repeated here.       See 2020 WL 4455102, at

 *1-2.2   This Court ruled that the Inokuma Notice of Removal was

 procedurally defective because BOA failed to obtain timely

 consent to the removal from Defendants Richard Dubuc and

 Penelope F. Dubuc (“the Dubucs”), who purchased and hold current

 title to Inokuma’s property.      Id. at *2, *5.     Because this was a

 dispositive defect, the other arguments raised in the Inokuma

 Motion were not addressed.      Id. at *5.

            On August 5, 2020, BOA was ordered to file a statement

 addressing whether it was maintaining its position on the

 removal of this case, in light of the Inokuma Remand Order.

 [Dkt. no. 28.]    BOA filed its statement on August 6, 2020.

 [Dkt. no. 30.]    BOA argues the instant case is distinguishable




 September 29, 2020 order (“Inokuma Reconsideration Order”).
 [Inokuma, dkt. nos. 22, 25.] The Inokuma Reconsideration Order
 is also available at 2020 WL 5807332. The case was remanded
 immediately after the entry of the Inokuma Reconsideration
 Order. See Inokuma, dkt. no. 26 (transmittal letter to the
 state court).

      2 The March 20, 2020 order issued in the state court
 granting in part and denying in part the Motion to Dismiss and
 Sever brought by BOA and Defendant Mortgage Electronic
 Registration Systems, Inc. (“MERS”) (“3/20/20 State Court
 Order”), and the amended order issued by the state court on
 March 24, 2020 (“3/24/20 State Court Order”) are also part of
 the record in this case. See Inokuma Remand Order, 2020 WL
 4455102, at *1 (describing the orders); Notice of Removal,
 Exh. C (3/20/20 State Court Order), Exh. D (3/24/20 State Court
 Order).
                                      3
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 4 of 14   PageID #:
                                  1638


 from Inokuma because the Abels brought their quiet title and

 ejectment claims (“Title Claims”) against BOA, not against

 third-party purchasers, like Inokuma’s Title Claims against the

 Dubucs.   Id. at 1-2; accord Notice of Removal, Exh. A

 (Complaint) at pg. 5 (noting that BOA claims current title to

 the Abels’ property and the Dubucs claim current title to

 Inokuma’s property).

            This Court agrees that the Inokuma Remand Order is not

 dispositive of this case, and therefore it is necessary to

 address the other arguments raised in the Abels’ Motion.            The

 Abels argue: 1) BOA has not established that the state court

 intended to sever the underlying case into separate actions;

 2) even if the state court intended to create separate actions,

 the 3/20/20 State Court Order did not accomplish that; 3) the

 3/20/20 State Court Order cannot be the basis for removal

 because it was involuntary; and 4) all of the defendants named

 in the state court action were required to consent to the

 removal of this action.

                                DISCUSSION

            The legal standards set forth in the Inokuma Remand

 Order, 2020 WL 4455102, at *3, also apply to this Court’s

 consideration of the arguments in the Abels’ Motion.




                                      4
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 5 of 14   PageID #:
                                  1639


 I.   Severance in the State Court

            The state court initially dismissed the Title Claims

 brought by the Luis, Ferreira, and Polich as untimely, [Notice

 of Removal, Exh. C (3/20/20 State Court Order) at 3-4,3] and

 stated that “[a]ll Plaintiffs and respective claims shall be

 severed by individual subject property and proceeded upon in

 separate trials[,]” [id. at 5].       The state court ruled that the

 “same transaction or occurrence” requirement in Haw. R. Civ.

 P. 20(a) was not satisfied in the case,4 and the state court

 ordered “severance of the parties and their respective claims,”

 pursuant to Haw. R. Civ. P. 21.       [Notice of Removal, Exh. C

 (3/20/20 State Court Order) at 4-5.]

            The Abels state Plaintiffs appealed the 3/20/20 State

 Court Order on April 17, 2020.       [Mem. in Supp. of Motion at 3.]

 On June 30, 2020, the Hawai`i Intermediate Court of Appeals

 dismissed the appeal for lack of appellate jurisdiction.            Abel


      3 The Title Claims brought by Eldridge, Green, and Inokuma
 were also dismissed as untimely in the amended order. [Notice
 of Removal, Exh. D (3/24/20 State Court Order) at 3-4.]
      4 Haw. R. Civ. P. 20(a) governs permissive joinder and

 states, in pertinent part:

            All persons may join in one action as plaintiffs
            if they assert any right to relief jointly,
            severally, or in the alternative in respect of or
            arising out of the same transaction, occurrence,
            or series of transactions or occurrences and if
            any question of law or fact common to all these
            persons will arise in the action.


                                      5
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 6 of 14   PageID #:
                                  1640


 v. Bank of Am., N.A., No. CAAP-XX-XXXXXXX, 2020 WL 3547963

 (Hawai`i Ct. App. June 30, 2020), cert. rejected, SCWC-20-

 0000289, 2020 WL 5747143 (Hawai`i Sept. 25, 2020).

            Haw. R. Civ. P. 21 states:

            Misjoinder of parties is not ground for dismissal
            of an action. Parties may be dropped or added by
            order of the court on motion of any party or of
            its own initiative at any stage of the action and
            on such terms as are just. Any claim against a
            party may be severed and proceeded with
            separately by order of the court.

 Substantively, Fed. R. Civ. P. 21 is the same, stating:

 “Misjoinder of parties is not a ground for dismissing an action.

 On motion or on its own, the court may at any time, on just

 terms, add or drop a party.      The court may also sever any claim

 against a party.”     The Ninth Circuit has construed Fed. R. Civ.

 P. 21 as resulting in “an entirely new and independent case”

 after severance.    Herklotz v. Parkinson, 848 F.3d 894, 898 (9th

 Cir. 2017) (citations omitted).       The Hawai`i Supreme Court has

 stated that it looks to federal case law regarding Fed. R. Civ.

 P. 21 for guidance regarding Haw. R. Civ. P. 21.         Cty. of Kaua`i

 ex rel. Nakazawa v. Baptiste, 115 Hawai`i 15, 33, 165 P.3d 916,

 934 (2007), abrogated on other grounds by Tax Found. of Hawai`i

 v. State, 144 Hawai`i 175, 439 P.3d 127 (2019).

            Thus, although there is no controlling caselaw

 directly addressing the issue, this Court predicts that the

 Hawai`i Supreme Court would hold that severance under Haw. R.

                                      6
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 7 of 14   PageID #:
                                  1641


 Civ. P. 21 results in a new and independent action.          See Trishan

 Air, Inc. v. Fed. Ins. Co., 635 F.3d 422, 427 (9th Cir. 2011)

 (“In the absence of . . . a decision [by the state’s highest

 court], a federal court must predict how the highest state court

 would decide the issue using intermediate appellate court

 decisions, decisions from other jurisdictions, statutes,

 treatises, and restatements as guidance.” (citation and

 quotation marks omitted)).      This Court therefore concludes that

 the state court’s severance pursuant to Haw. R. Civ. P. 21 is

 evidence that the state court intended to create new,

 independent actions.

            The Abels argue that, even if the state court intended

 to create separate actions when it entered the 3/20/20 State

 Court Order, neither that order nor the 3/24/20 State Court

 Order carried out the state court’s intent.         It is true that new

 civil cases were not opened for Eldridge, Ferreira, the Luis,

 and Polich, whose claims BOA did not attempt to remove after

 severance, nor was a new civil case for Inokuma’s claims created

 after his case was remanded by this Court.        This district court

 has, upon granting a motion to sever, specifically ordered the

 Clerk’s Office to open a new civil case for the severed claims.

 See, e.g., Brown, et al. v. Porter McGuire Kiakona & Chow, LLP,

 et al., CV 16-00448 LEK-KSC, order granting motion to sever and



                                      7
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 8 of 14   PageID #:
                                  1642


 joinders, filed 11/3/17 (dkt. no. 106), at 11.5         The Abels do not

 cite any controlling legal authority which requires similar

 direction to render the severed claims a separate action, which

 may then be subject to removal.       Further, this Court is not

 aware of any such controlling authority.        To require such

 express direction in spite of the state court’s clear statement

 that the severance was pursuant to Haw. R. Civ. P. 21 would be

 to place form over substance and would thwart the state court’s

 intent to create separate cases.

 II.   The Voluntary/Involuntary Rule

                The Abels next argue that the 3/20/20 State Court

 Order could not render their claims removable because the

 severance of their claims was not voluntary action on their

 part.       The Ninth Circuit has held that, “when an event occurring

 after the filing of a complaint gives rise to federal

 jurisdiction, the ability of a defendant to remove is not

 automatic; instead, removability is governed by the

 ‘voluntary/involuntary rule.’”       People of Cal. ex rel. Lungren

 v. Keating, 986 F.2d 346, 348 (9th Cir. 1993) (citations

 omitted).

                The [voluntary/involuntary] rule provides that a
                suit which, at the time of filing, could not have

         5
        The Brown order is also available at 2017 WL 10647374.
 Craig Connelly and Kristine Connelly’s claims remained in
 CV 16-00448, and a new case, CV 17-00554, was created for Benita
 J. Brown’s claims.
                                      8
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 9 of 14   PageID #:
                                  1643


            been brought in federal court must “remain in
            state court unless a ‘voluntary’ act of the
            plaintiff brings about a change that renders the
            case removable.” Self [v. Gen. Motors], 588 F.2d
            [655,] 657 [(9th Cir. 1978)]. As the Supreme
            Court has stated:

                  The obvious principle of [the decisions
                  developing the voluntary/involuntary rule]
                  is that, in the absence of a fraudulent
                  purpose to defeat removal, the plaintiff may
                  by the allegations of his complaint
                  determine the status with respect to
                  removability of a case . . . and that this
                  power to determine the removability of his
                  case continues with the plaintiff throughout
                  the litigation, so that whether such a case
                  nonremovable when commenced shall afterwards
                  become removable depends not upon what the
                  defendant may allege or prove or what the
                  court may, after hearing upon the merits, in
                  invitum, order, but solely upon the form
                  which the plaintiff by his voluntary action
                  shall give to the pleadings in the case as
                  it progresses towards a conclusion.

            Great Northern Ry. v. Alexander, 246 U.S. 276,
            282, 38 S. Ct. 237, 239–40, 62 L. Ed. 713 (1918),
            quoted in Self, 588 F.2d at 659. . . .

 Id. (some alterations in Keating).

            District courts within the Ninth Circuit have

 concluded that the voluntary/involuntary rule does not apply

 when a non-diverse defendant has been fraudulently joined.           See,

 e.g., Gray v. Extended Stay Am., Inc., No. 2:19-cv-01269-MCE-

 EFB, 2020 WL 1274265, at *4 (E.D. Cal. Mar. 17, 2020) (citing

 Graybill-Bundgard v. Standard Ins. Co., 793 F. Supp. 2d 1117,

 1120-21 (N.D. Cal. 2011) (citing Self v. Gen. Motors Corp., 588

 F.2d 655, 656 (9th Cir. 1978))).         Fraudulent joinder is a high

                                      9
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 10 of 14   PageID #:
                                   1644


 standard.    See Grancare, LLC v. Thrower ex rel. Mills, 889 F.3d

 543, 548 (9th Cir. 2018) (“There are two ways to establish

 fraudulent joinder: (1) actual fraud in the pleading of

 jurisdictional facts, or (2) inability of the plaintiff to

 establish a cause of action against the non-diverse party in

 state court.” (citation and internal quotation marks omitted)).

 BOA has not argued that Plaintiffs’ joinder of their claims in

 one action rose to the level of fraudulent joinder.

             Some district courts have concluded that misjoinder,

 even though not constituting fraudulent joinder, also rendered

 the voluntary/involuntary rule inapplicable.         In re Johnson &

 Johnson Cases involved sixty-seven individual plaintiffs who

 filed a joint complaint against Johnson & Johnson, Ethicon LLC,

 and Ethicon, Inc.     In re Johnson & Johnson Cases, Case No. 2:15-

 cv-05339, 2015 WL 5052377, at *1 (C.D. Cal. Aug. 24, 2015).            The

 state court case number was BC531848.        Id.   A motion to sever

 was granted, resulting in sixty-seven separate actions against

 the three defendants, each of which was allegedly a citizen of

 New Jersey.    Ethicon LLC removed sixty-four of the actions,

 which involved plaintiffs who were not citizens of New Jersey.

 Fifty-nine motions for remand were filed, and five cases were

 remanded without a motion.      Id. at *1 & n.2.     The order

 addressed one of the motions, and counsel agreed the order would

 control as to the other cases.       Id. at *2.

                                     10
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 11 of 14   PageID #:
                                   1645


             In rejecting the plaintiff’s argument that the removal

 after the severance was impermissible under the

 voluntary/involuntary rule, the district court stated:

                  To the extent Plaintiff ever had the “power”
             to determine the removability of BC531848, that
             power relied from the outset on conditions
             outside Plaintiff’s control. If the New Jersey
             plaintiffs had refused to join BC531848 and
             instead insisted on instituting their own action,
             Plaintiff could not have defeated removal of
             BC531848 by her own allegations. Similarly, if
             all New Jersey plaintiffs were to reach a
             settlement with Defendants and dismiss their
             claims, there is no doubt the case would become
             removable, notwithstanding Plaintiff’s objection
             that she never voluntarily consented to these
             settlements.

                  Thus, the power to defeat removal has been
             wholly out of Plaintiff’s hands from the
             commencement of this case. That power was held
             by other parties who voluntarily consented to
             join Plaintiff’s suit. Although Plaintiff
             benefitted from the New Jersey plaintiffs’ power
             to defeat removal, it does not follow that
             Plaintiff ever personally held the power to
             defeat removal herself. Having never personally
             possessed the power to defeat removal, Plaintiff
             cannot now assert that “this power to determine
             the removability of [her] case continues with
             [her] throughout the litigation . . . .”
             [Keating, 986 F.2d at 348.]

                  It is unquestioned that those plaintiffs who
             had the power to defeat removal of BC531848
             before the state court’s severance order still
             retain that power with respect to their new
             individual suits. Indeed, those actions are
             still in state court right now. But it is
             Plaintiff, not they, who here asserts the
             “voluntary-involuntary” rule. The Court is
             unaware of any formulation of the “voluntary-
             involuntary” rule that guarantees a plaintiff the
             continuing collateral benefit conferred by former

                                     11
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 12 of 14   PageID #:
                                   1646


              co-plaintiffs, notwithstanding a state court’s
              removal of those plaintiffs. Thus, Plaintiff’s
              purported invocation of the “voluntary-
              involuntary” rule is an attempt to claim a power
              held by someone else. . . .

 Id. at *6 (emphasis and some alterations in Johnson & Johnson).

 This Court agrees with the analysis in Johnson & Johnson.            The

 Abels are citizens of Oregon and BOA is allegedly a citizen of

 North Carolina.     [Notice of Removal, Exh. A (Complaint) at

 pg. 3.]    The parties do not dispute the amount in controversy

 exceeds $75,000, excluding interest and costs.         Thus, the

 requirements for diversity jurisdiction are met, see 28 U.S.C.

 § 1332(a)(1), and the only thing that prevented removal of the

 Abels’ claims when they were first filed was the decision of

 some of the other Plaintiffs’ to file their claims jointly with

 the Abels.    See Notice of Removal, Exh. A (Complaint) at pg. 3

 (stating Ferreira is a citizen of Hawai`i), pg. 5 (alleging

 Defendants Timothy A. Stewart, II and Sanoe M.K. Awai (“the

 Stewart-Awais”), who claim current title to Ferreira’s property,

 are citizens of Hawai`i); see also Grancare, 889 F.3d at 548

 (“Diversity removal requires complete diversity, meaning that

 each plaintiff must be of a different citizenship from each

 defendant.” (citing Caterpillar Inc. v. Lewis, 519 U.S. 61, 68,

 117 S. Ct. 467, 136 L. Ed. 2d 437 (1996))).

              To the extent that the Abels originally had the power

 to defeat removal, it was only as a benefit which the Abels

                                     12
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 13 of 14    PageID #:
                                   1647


 enjoyed because of other Plaintiffs’ decision to join their

 claims with the Abels’ claims.       The Abels themselves never held

 that power directly, and now that the state court has severed

 Plaintiffs’ claims, the Abels have no basis to continue to

 assert the power to defeat removal.        For the reasons set forth

 in Johnson & Johnson, this Court concludes that the

 voluntary/involuntary rule does not apply in this case because

 the Abels’ claims were misjoined with the other Plaintiffs’

 claims.

 III. Rule of Unanimity

             The Abels’ final argument is that the Notice of

 Removal is procedurally defective because BOA did not obtain

 consent to the removal from MERS, the Dubucs, the Stewart-Awais,

 and the other defendants in Plaintiffs’ Title Claims.           See

 generally Inokuma Remand Order, 2020 WL 4455102, at *3

 (explaining the rule of unanimity).        This argument is rejected

 because the state court’s severance pursuant to Haw. R. Civ.

 P. 21 created new and independent cases.         Because the Abels only

 allege claims against BOA, there are no other defendants in this

 case, and BOA was not required to obtain any other party’s

 consent to the removal of this action.

 IV.   Ruling and Request for Removal-Related Fees and Costs

             Having rejected all of the Abels’ arguments in the

 Motion, this Court concludes that BOA’s removal of this case was

                                     13
Case 1:20-cv-00176-LEK-WRP Document 32 Filed 10/23/20 Page 14 of 14   PageID #:
                                   1648


 proper.    Because an order of remand will not be issued, it is

 not necessary to address the Abels’ request for removal-related

 attorneys’ fees and costs.      See 28 U.S.C. § 1447(c) (“An order

 remanding the case may require payment of just costs and any

 actual expenses, including attorney fees, incurred as a result

 of the removal.”).

                                 CONCLUSION

             For the foregoing reasons, the Abels’ Motion for Order

 of Remand, filed May 19, 2020, is HEREBY DENIED in its entirety.

             IT IS SO ORDERED.

             DATED AT HONOLULU, HAWAII, October 23, 2020.




 DAVID ABEL, ET AL. VS. BANK OF AMERICA, N.A., ET AL; CV 20-00176
 LEK-WRP; ORDER DENYING PLAINTIFF’S MOTION FOR ORDER OF REMAND




                                     14
